Case 3:19-cv-00665-MMD-WGC Document 37-13 Filed 05/17/20 Page 1 of 2




                  Exhibit 13




                     Exhibit 13
           Case 3:19-cv-00665-MMD-WGC Document 37-13 Filed 05/17/20 Page 2 of 2

Read, Breanne

From:                Ford, Lauren
Sent:                Thursday, June 1, 2017 11:38 AM
To:                  Gonzalez, Roger; Doran, Virginia
Subject:             Re: Support


Roger
Yesterday she stated to Virginia and me that Jessica reported to her that I gave drugs back to a student.
I sent Virginia an email yesterday ‐ I asked follow up questions to Jessica about the situation. When jessica stated
Lauren's done this before‐ jessica was talking about not suspending a student for having drugs on campus.
I had Tristan Rhonda and Brad in the room when I questioned Jessica.
I asked jessica if Trina asked a follow up question to clarify what was said ‐ Trina did not.
Trina told Virginia she didn't know how to report the incident‐ she didn't know who or what forms to fill out to inform
someone that I gave drugs to students.
I think that is one reason she wants to meet with you.
Lauren


Get Outlook for iOS
_____________________________
From: Gonzalez, Roger <rgonzalez@washoeschools.net>
Sent: Thursday, June 1, 2017 11:03 AM
Subject: Support
To: Olsen, Trina <tolsen@washoeschools.net>


Trina,

You are aware that a testing issue took place at Hug HS. There will be an
IDP after the State completes its investigation. This is separate from the
IDP that took place yesterday as the State has not concluded their
investigation. Please note that Lauren Ford is your immediate supervisor,
I am her supervisor. If you have a formal complaint, please utilize the
attached form.

On another note, have you been in communication with Tiffany McMaster?
When are you planning to return to work?

Roger


Roger J. Gonzalez, Ed.D.
Area Superintendent, Area 2


775‐348‐0261
425 East Ninth Street
Reno, Nevada 89520‐3425


                                                            1
                                                                                                    WCSD 2916
